DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 09/03/2021, with respect to claims 1, 10 and 18 have been fully considered and are persuasive in view of the new amendments to the claims, and further in view of the applicant-initiated interview conducted on 09/07/2021. The rejections of claims 1, 10 and 18 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Mozer (US 20200034108) discloses a method comprising: detecting, at an electronic device configured with a virtual assistant (VA), an input that triggers the VA to perform a task that includes outputting an audio content through a speaker associated with the electronic device; identifying a type of the audio content to be outputted through the speaker; determining whether a registered user of the electronic device is present in proximity to the electronic device, each registered user being associated with a unique user identifier (user ID); in response to determining that no registered user is present in outputting the audio content via the speaker at a current volume level of the electronic device.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: and in response to determining that a registered user is present in proximity to the electronic device; selecting a preferred volume level (PVL) from the volume preference settings of the registered user, based on contextual information matching a context defined in the volume preference settings of the registered user, the contextual information including at least the user ID, a specific group designation identifying each concurrent consumer of the audio content who is present in proximity to the electronic device, and a type of the audio content; and outputting the audio content at the selected, preferred volume level (PVL) based on volume preference settings of the registered user.

Claims 10 and 18 are allowed for the same reason as claim 1 above because each recites similarly allowable subject matter as claim 1.

Claims 2-9, 11-17 and 19-20 are allowed based on their respective dependency from one of claims 1, 10 or 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.